DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment, filed 07 March 2022, is reviewed and entered. Claims 1, 3, 7-9 are amended, claims 10-17 are added, and claims 4-6 are canceled, leaving claims 1-3 and 7-17 pending. This Office Action is a final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 07 March 2022 have been fully considered but they are not persuasive.
Applicant’s amendments overcome the claim objections and raise new objections (Remarks page 7).
Applicant’s amendments overcome the 101 rejections (Remarks page 7-8).
Applicant’s amendments obviate the 112(f) and the 112(f) is withdrawn (Remarks page 8).
Applicant’s amendments overcome the 112(b) and raise new 112(b) rejections (Remarks page 8).
Applicant’s arguments are drawn to amended subject matter and are addressed in the new grounds of rejection below (Remarks page 9).
Applicant argues Pusateri does not disclose the crown portion (of the insert) having raised channels comprising vent apertures (Remarks page 9-10). This is not persuasive. Figure 8 shows raised channels 390, which Pusateri calls “ridges” that are used to create a buffer space between the head of the user and the device to improve airflow. Figure 8 shows a circular aperture centered between the ridges. Although it is not labeled in figure 8, the circular aperture is labeled 25 in fig 6 and the other figures show there are a plurality of apertures 25 on the crown. Therefore, Pusateri discloses the crown portion having raised channels comprising vent apertures as required by the claim. It is also noted that Benziger’s insert 114 comprises vent apertures 112, and inserts comprising vent apertures are known in the art.

Claim Objections
Claim 7 is objected to because of the following informalities:  “a a” in line 7.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “rewardly,” “moisutre,” and “aperatures”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is rendered indefinite by the recitation “similar to the top portion of the user’s head.” First, the top portion of the user’s head is not a standard shape as every user’s head has different topography. Second, to what degree must the shape be like the top portion of the user’s head in order to be considered “similar?”
Claims 8 and 9 are rejected for depending from rejected claim 7.

Claim Rejections - 35 USC § 103

Claims 1-3 and 7-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hancock et al. (US 20170105461 A1, hereinafter, “Hancock”) in view of Benziger (US 20040163162 A1) and Pusateri (US 20150305423 A1).

As to claim 1, Hancock discloses a bump cap hat (“IMPACT REDUCTION APPAREL AND IMPACT ABSORBING LINER FOR APPAREL,” title) comprising:
a lightweight bump cap hat (as shown in fig 32 and described in para. 0119);
a bump cap insert disposed within the lightweight bump cap hat (impact absorbing liner 2000 and 2002 as shown in figs 20 and 25), the bump cap insert comprising:
a crown portion (figs 20 and 25), an underside (adjacent the wearer’s head in figs 20 and 25), a rear visor portion (see “rear visor” in annotated fig 20 below), a front visor portion (see “front visor” in annotated fig 20 below), a left side and a right side (left side shown in figs 20 and 25, and the right side is obviously a mirror image of the left);
the left side having a left side lower wing and a left side upper wing (see annotated fig 20 below);
the left side lower wing being defined by a left side lower flex joint and a left side lower perimeter of the bump cap insert (see annotated fig 20 below);
the left side upper wing being defined by a left side upper flex joint and a left side perimeter of the rear visor portion (see annotated fig 20 below);
the left side lower perimeter defining a left side scoop (Contour profile 3403 shown in fig 34 and described in para. 0121);
the right side having a right side lower wing and a right side upper wing (see annotated fig 20 below);
the right side lower wing being defined by a right side lower flex joint and a right side lower perimeter of the bump cap insert (see annotated fig 20 below);
the right side upper wing being defined by a right side upper flex joint and a right side perimeter of the rear visor portion (see annotated fig 20 below);
the right side lower perimeter defining a right side scoop (Contour profile 3403 shown in fig 34 and described in para. 0121);
a moisture wicking liner (para. 00151 discloses the insert maybe be encased in moisture wicking fabric) disposed on the underside of the bump cap insert (this is the result of the insert being “encased”), the moisture wicking liner having a raised portion extending to the underside of the crown portion to define a venting area (this is the result of the liner encasing a dome-shaped insert, where the top of the dome is the “raised portion” and the interior space of the dome is the “venting area”);
wherein the left side and right side flex joints cooperate to flex in both a horizontal and a vertical direction to better conform to the head shape of a user (capable of cooperating and intended to cooperate, para. 0013 teaches, “Relief cuts can be applied in areas where flex and conformity is needed for proper function. Relief cuts can allow for improved conformity of the insert to the wearer's head or body.”);
wherein the moisture wicking liner allows air flow around the moisture wicking liner and out though the vent apertures of both the bump cap hat and bump cap insert (capable of allowing air flow, due to the fabric being breathable as disclosed in para. 00151).
Hancock does not disclose the hat having a crown vent panel defining a plurality of venting apertures, a bill, and a forehead panel adjacent the bill.
Benziger discloses a similar hat (headwear, title) intended to receive an insert (114) and liner (102) therein, the hat comprising:
a lightweight bump cap hat (bill-type baseball cap 120) having a crown vent panel (crown 127) defining a plurality of venting apertures (ventilation holes 112), a bill (front bill 124), and a forehead panel adjacent the bill (fig 1C shows a number of panels adjacent the bill).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the hat of Hancock with the hat structure of Benziger, for the purpose of providing a known hat construction for protecting the wearer’s head.
Hancock does not disclose “the crown portion having raised channels comprising vent apertures configured to allow air flow from the underside of the bump cap insert.”
Pusateri teaches a similar insert, (device 1), including an insert intended to be disposed within a hat (hat 50 as shown in fig 4) and comprising the crown portion having raised channels (plurality of elongated ridges 390) comprising vent apertures (para. 0041 teaches, “opening 25 may be a generally circular hole extending from the top 2 to the bottom 3 of the device 1”) configured to allow air flow from the underside of the bump cap insert (para. 0057 teaches, “the plurality of ridges 380 improves air flow and allows the device 1 to breath in a more efficient manner” and para. 0041 teaches, “The opening 25 (and any additional openings provided on the extending arms 11) may be further used provide ventilation to the person wearing the device 1 so as to decrease the trapping of heat which may otherwise be uncomfortable.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the Hancock insert with raised channels comprising vent apertures as taught by Pusateri for improved airflow (Pusateri para. 0057 teaches, “the plurality of ridges 380 improves air flow and allows the device 1 to breath in a more efficient manner” and para. 0041 teaches, “The opening 25 (and any additional openings provided on the extending arms 11) may be further used provide ventilation to the person wearing the device 1 so as to decrease the trapping of heat which may otherwise be uncomfortable.”)


    PNG
    media_image1.png
    750
    576
    media_image1.png
    Greyscale


As to claim 2, Hancock as modified discloses the bump cap hat of claim 1 wherein the right side scoop and the left side scoop of the bump cap insert flex serve to accommodate hearing protection, head phones or ear buds, worn by a user (capable of flexing, due to the flexibility of the material as disclosed in Hancock para. 0184).  

As to claim 3, Hancock as modified discloses the bump cap hat of claim 1 wherein the front visor portion of the bump cap insert is rounded and is defined by a left side front flex joint and a right side front flex joint (Hancock fig 20).

As to claim 7, Hancock discloses a light weight bump cap hat (“IMPACT REDUCTION APPAREL AND IMPACT ABSORBING LINER FOR APPAREL,” title) used to protect a user's head (capable of protecting a user’s head and intended to protect a user’s head, such as protection from impacts as set forth in the Hancock disclosure), the light weight bump cap hat comprising:
a bump cap hat (as shown in fig 32 and described in para. 0119);
a bump cap insert disposed within the bump cap hat (impact absorbing liner 2000 and 2002 as shown in figs 20 and 25), comprising:
a crown portion (figs 20 and 25), the crown portion having a top side (opposite the wearer’s head in figs 20 and 25) and an under side (adjacent the wearer’s head in figs 20 and 25), a rear visor (see annotated fig 20 above), and a front visor (see annotated fig 20 above), the crown portion being configured in a a shape similar to the top portion of the user's head (as best understood, see figs 20 and 25);
at least two wings (see annotated fig 20 above), each wing having at least one adjacent flex joint (see annotated fig 20 above), wherein each flex joint allows for horizontal and vertical movement of each wing (capable of cooperating and intended to cooperate, para. 0013 teaches, “Relief cuts can be applied in areas where flex and conformity is needed for proper function. Relief cuts can allow for improved conformity of the insert to the wearer's head or body.”);
a moisture wicking insert (para. 00151 discloses the insert maybe be encased in moisture wicking fabric) disposed on the under side of the crown portion (this is the result of the insert being “encased”); and,
wherein the air flow from the crown portion underside into the channels and out though the vent holes is not fully obstructed by the moisture wicking liner (capable of not being fully obstructed, due to the fabric being breathable as disclosed in para. 00151).
Hancock does not disclose the hat having a crown panel defining a plurality of venting apertures, a visor and a forehead panel.
Benziger discloses a similar hat (headwear, title) intended to receive an insert (114) and liner (102) therein, the hat comprising:
a bump cap hat (bill-type baseball cap 120) having a crown panel (crown 127) defining a plurality of venting apertures (ventilation holes 112), a visor (front bill 124), and a forehead panel (fig 1C shows a number of panels).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the hat of Hancock with the hat structure of Benziger, for the purpose of providing a known hat construction for protecting the wearer’s head.
Hancock does not disclose the top side of the crown portion having at least two channels that protrude upwardly therefrom, the at least two channels having a plurality of vent holes such that air flow is allowed to flow from the crown portion underside into the channels and out through the vent holes.
Pusateri teaches a similar insert, (device 1), including an insert intended to be disposed within a hat (hat 50 as shown in fig 4) and comprising the top side of the crown portion having at least two channels that protrude upwardly therefrom (plurality of elongated ridges 390), the at least two channels having a plurality of vent holes (para. 0041 teaches, “opening 25 may be a generally circular hole extending from the top 2 to the bottom 3 of the device 1”) such that air flow is allowed to flow from the crown portion underside into the channels and out through the vent holes (para. 0057 teaches, “the plurality of ridges 380 improves air flow and allows the device 1 to breath in a more efficient manner” and para. 0041 teaches, “The opening 25 (and any additional openings provided on the extending arms 11) may be further used provide ventilation to the person wearing the device 1 so as to decrease the trapping of heat which may otherwise be uncomfortable.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the Hancock insert with the structure taught by Pusateri for the purpose of improved airflow (Pusateri para. 0057 teaches, “the plurality of ridges 380 improves air flow and allows the device 1 to breath in a more efficient manner” and para. 0041 teaches, “The opening 25 (and any additional openings provided on the extending arms 11) may be further used provide ventilation to the person wearing the device 1 so as to decrease the trapping of heat which may otherwise be uncomfortable.”)

As to claim 8, Hancock as modified does not disclose discloses the moisture wicking layer further comprises a plurality of openings forming access between the bump cap insert and the user's head, the channels of the crown portion extend into the opening.  
Benziger teaches a similar layer 102, including a plurality of openings forming access between the bump cap insert and the user's head (ventilation holes 112), the channels of the crown portion extend into the opening (fig 1D).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the layer of Hancock with a plurality of openings as taught by Benziger, to “provide for venting of warm air from within the hat, as worn during exercise” (col 8, line 67 – col 9, line 1).

As to claim 9, Hancock as modified discloses the bump cap hat of claim 7 wherein the bump cap insert also comprises a lower perimeter (Hancock figs 20 and 25), but does not disclose the lower perimeter defining at least one scooped out portion, wherein the scooped out portion is configured to accommodate earwear worn by the user.
Hancock teaches another embodiment in fig 34 which includes at least one scooped out portion (contour profile 3403), wherein the scooped out portion is configured to accommodate earwear worn by the user (capable of accommodating).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide at least one scooped out portion, for the purpose of “Allow[ing] for clearance and conformity to the users head. One implementation of a contour can be applied over the user's ear for additional clearance and comfort” (Hancock para. 0121).

As to claim 10, Hancock discloses a bump cap hat (IMPACT REDUCTION APPAREL AND IMPACT ABSORBING LINER FOR APPAREL) for protecting a user's head (for protecting from impacts, see abstract), the bump cap hat comprising:
a lightweight bump cap hat (as shown in fig 32 and described in para. 0119) comprising:
a bump cap insert disposed beneath the crown panel (impact absorbing liner 2000 and 2002 as shown in figs 20 and 25); the bump cap insert comprising:
a rear visor portion extending rewardly away from the crown portion (see “rear visor” in annotated fig above);
a left lower wing portion flexibly coupled to the bump cap insert and extending along a length of the rear visor portion (see annotated fig above);
a right lower wing portion flexibly coupled to the bump cap insert and extending along a length of the rear visor portion (see annotated fig above);
wherein the left lower wing portion and right lower wing portion each flex with respect to the rear visor portion to accommodate movement of the user's head (para. 0013 teaches, “Relief cuts can be applied in areas where flex and conformity is needed for proper function. Relief cuts can allow for improved conformity of the insert to the wearer's head or body.”);
a moisture wicking liner disposed beneath the bump cap insert (para. 00151 discloses the insert maybe be encased in moisture wicking fabric), the moisutre wicking liner having a raised portion extending upwardly toward a lower surface of the bump cap 4Application No. 16/659,164 Amdt. Dated March 7, 2022 Reply to Office Action Dec. 7, 2021 insert, the raised portion creating a vent area between the bump cap insert and moisture wicking liner (this is the result of the liner encasing a dome-shaped insert, where the top of the dome is the “raised portion” and the interior space of the dome is the “venting area”); and
wherein air is able to flow through the venting aperatures of the bump cap hat, the vent holes of the bump cap liner, and through the vent area to reduce heat and moisture from the user (capable of flowing, due to the breathability of the moisture wicking liner, Hancock para. 00151).  
Hancock does not disclose the hat having a crown panel having a plurality of venting apertures extending therethrough.
It is noted that Hancock fig 32 does show a crown panel having what appears to be venting apertures, and venting apertures are a known feature of this type of hat, although Hancock does not expressly disclose the features in fig 32 are venting apertures.
Benziger teaches a similar hat including a crown panel having a plurality of venting apertures extending therethrough (112).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the crown panel of Hancock’s hat with a plurality of venting apertures extending therethrough, to “provide for venting of warm air from within the hat, as worn during exercise” (Benziger col 8, line 67 – col 9, line 1).
Hancock does not disclose the bump cap insert comprising: a crown portion a having one or more raised channels, each of the one or more raised channels having at least one vent hole extending therethrough
Pusateri teaches a similar insert, (device 1), including an insert intended to be disposed within a hat (hat 50 as shown in fig 4) and comprising the crown portion having raised channels (plurality of elongated ridges 390) comprising vent apertures (para. 0041 teaches, “opening 25 may be a generally circular hole extending from the top 2 to the bottom 3 of the device 1”) configured to allow air flow from the underside of the bump cap insert (para. 0057 teaches, “the plurality of ridges 380 improves air flow and allows the device 1 to breath in a more efficient manner” and para. 0041 teaches, “The opening 25 (and any additional openings provided on the extending arms 11) may be further used provide ventilation to the person wearing the device 1 so as to decrease the trapping of heat which may otherwise be uncomfortable.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the Hancock insert with raised channels comprising vent apertures as taught by Pusateri for improved airflow (Pusateri para. 0057 teaches, “the plurality of ridges 380 improves air flow and allows the device 1 to breath in a more efficient manner” and para. 0041 teaches, “The opening 25 (and any additional openings provided on the extending arms 11) may be further used provide ventilation to the person wearing the device 1 so as to decrease the trapping of heat which may otherwise be uncomfortable.”).

As to claim 11, Hancock discloses the bump cap hat of claim 10, wherein the bump cap insert further comprising: a left upper wing portion flexibly coupled to the bump cap insert and extending along a length between the rear visor portion and the left lower wing portion (see annotated fig above); a right upper wing portion flexibly coupled to the bump cap insert and extending along a length between the rear visor portion and the lower right wing portion (see annotated fig above); wherein the left lower wing portion, left upper wing portion. right lower wino portion, and right upper wing portion each flex with respect to each other and the rear visor portion to accommodate movement of the user's head (para. 0013 teaches, “Relief cuts can be applied in areas where flex and conformity is needed for proper function. Relief cuts can allow for improved conformity of the insert to the wearer's head or body.”).  

As to claim 12, Hancock discloses the bump cap hat of claim 11, wherein the bump cap liner further comprises: one or more left flex joints formed between the left lower wing portion, the left upper wing portion. and the rear visor portion (see annotated fig above); and one or more right flex joints formed between the right lower wing portion, the right upper wing portion, and the rear visor portion (see annotated fig above).  

As to claim 13, Hancock discloses the bump cap hat of claim 10, wherein the bump cap liner further comprises a left scoop formed into the left lower wing portion and a right scoop formed into the right lower wing portion (Contour profile 3403 shown in fig 34 and described in para. 0121).  

As to claim 14, Hancock does not disclose the bump cap hat of claim 10, further comprising an impact layer coupled to the upper surface of the moisture wicking layer.
One of ordinary skill would recognize that Hancock could be provided with an additional insert or moisture wicking liner to achieve the claimed “impact layer.”
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an additional insert or liner, since mere duplication of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04 (VI)(B).  
Furthermore, an additional insert would be desirable for providing an additional layer of impact protection as intended by Hancock, and an additional liner would provide an additional layer for absorbing perspiration, for improved wearer comfort.

As to claim 15, Hancock as modified discloses the bump cap hat of claim 10, further comprising a front visor portion flexibly coupled to and extending forwardly from the crown portion of the bump cap insert (see “front visor” in annotated fig above).  

As to claim 16, Hancock as modified discloses the bump cap hat of claim 15, further comprising a left flex joint and a right flex joint formed on a left side and a right side of the front visor portion (see annotated fig above), wherein the front visor portion is configured to flex with respect to the crown portion (para. 0013 teaches, “Relief cuts can be applied in areas where flex and conformity is needed for proper function. Relief cuts can allow for improved conformity of the insert to the wearer's head or body.”).  

As to claim 17, Hancock as modified discloses the bump cap hat of claim 10, wherein the bump cap hat comprises a ball type cap (fig 32).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732